PER CURIAM.
The trial court found that an oral stipulation placed in the record by the attorneys for the parties in the absence of their clients which anticipated that the parties would sign a full settlement contract could *1292not be enforced against a client who testified that she had not authorized the settlement. The finding of fact that the client had not authorized or agreed to the settlement is supported by sufficient evidence in this record to call for an affirmance in this court. See Town of Medley v. McCahill, 164 So.2d 541 (Fla. 3d DCA 1964); and Heath v. First National Bank in Milton, 213 So.2d 883 (Fla. 1st DCA 1968).
Affirmed.